Citation Nr: 1115404	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for stomach disability to include gastroesophageal reflux disease (GERD).

2.  Whether there is new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for bilateral foot disorder.

4.  Entitlement to service connection for bilateral leg disabilities, to include as secondary to service-connected bilateral ankle disabilities.

5.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected bilateral ankle disabilities.

6.  Entitlement to an increased rating for service-connected right ankle disability, currently evaluated 10 percent disabling.

7.  Entitlement to an increased rating for service-connected left ankle disability, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2008 and April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.

In October 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issues of entitlement to increased ratings for service-connected ankle disabilities, entitlement to service connection for bilateral knee disabilities and bilateral leg disabilities, and whether new and material evidence is sufficient to reopen the previously denied bilateral foot disorder claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In August 2007, the RO denied the Veteran's claim of entitlement to service connection for stomach disability to include GERD.  The Veteran did not appeal that decision.  

2.  The evidence associated with the claims folder subsequent to the August 2007 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach disability.

3.  The competent medical evidence is at least in equipoise as to whether the Veteran's currently diagnosed stomach disability is due to his service-connected bilateral ankle disabilities.


CONCLUSIONS OF LAW

1.  The August 2007 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the August 2007 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a stomach disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all doubt in the Veteran's favor, the Veteran's stomach disability is due to his service-connected bilateral ankle disabilities.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether there is new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for stomach disability to include GERD.

The Veteran seeks entitlement to service connection for stomach disability, to include GERD.  As indicated above, the other issues on appeal will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his claim in January 2009.  In addition to notifying him of the requirements to sustain a claim of entitlement to service connection, the letter provided the Veteran with appropriate notice pursuant to the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Board need not discuss the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting the claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board notes that the January 2009 letter also provided the Veteran with notice regarding degree of disability and effective date as required by the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

As discussed below, the Board is granting the Veteran's service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a) (2010).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Continuity of symptomatology

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in December 2008, the claim will be adjudicated by applying the revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection for stomach disability was denied by the RO in August 2007, the following pertinent evidence was of record.  

A VA treatment record dated February 1993 noted the Veteran's complaint that his prescribed medications were causing him an "upset stomach."  VA treatment records dated March 1993 documented a continuing prescription of Naprosyn to help the Veteran manage the pain associated with his service-connected ankle disabilities.  A VA treatment record dated December 1998 indicated a continuing prescription for Naproxen.  A VA treatment record dated January 2000 noted a diagnosis of reflux.  VA treatment records dated May 2007 documented a continuing diagnosis of GERD.  In a VA treatment record dated July 2000, the Veteran's treating physician indicated that the Veteran indicated "Naprosyn is 'tearing up his stomach.'"

In a letter dated July 2000, Dr. B.J.H. stated, "I would suggest that we perhaps try him on some Vioxx at this time to see if this spares his stomach at all, as he has significant stomach problems with...the Naproxyn that he has been on for so many years through the VA."

The Veteran's stomach claim was denied in an August 2007 RO rating decision.  The Veteran was informed of the denial and of his appeal rights in a letter from the RO dated August 2007.  He did not appeal.  

In December 2008, the Veteran filed to reopen his previously denied claim of entitlement to service connection for stomach disability to include GERD.  As indicated above, in a rating decision dated April 2009, the RO declined to reopen the Veteran's claim.  This appeal followed.
 
The evidence which has been added to the record since the August 2007 RO denial will be discussed in the Board's analysis below.

Analysis

The unappealed August 2007 RO denial of the Veteran's claim is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., after August 2007) bears directly and substantially upon the specific matters under consideration, namely the elements that were previously lacking.  

At the time the RO denied the Veteran's claim in August 2007, there was medical evidence of record that demonstrated a current diagnosis of GERD as well as a medical nexus linking the Veteran's stomach disability to the medications prescribed for his service-connected bilateral ankle disabilities.  See, e.g., the VA examination dated May 2007; see also the letter from Dr. B.J.H. dated July 2007.  However, the Veteran's claim was denied by the RO because there was no evidence of stomach problems during the Veteran's military service.

In reviewing the evidence added to the claims folder since the August 2007 denial, the Board finds that sufficient evidence has been submitted as to the issue of service connection, which would allow for the claim to be reopened.  Critically, the RO did not previously consider the Veteran's claim on a secondary basis.  Since the last final denial, the Veteran has asserted that his currently diagnosed stomach disability is due to the pain relievers which he was prescribed for his service-connected bilateral ankle disabilities.  See, e.g., the October 2010 Board hearing transcript.  

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

Critically, the record now contains evidence as to all three elements of secondary service connection, which raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for stomach disability to include GERD.  See Shade, supra.  The additional evidence suggests that the Veteran suffered from a stomach disability which is due to his service-connected bilateral ankle disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability].  Therefore, the Veteran's claim for entitlement to service connection for stomach disability is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

The Veteran's presentation has not been limited to the submission of new and material evidence.  In any event, because the Board is granting his claim there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  The Board must therefore determine whether additional development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

As indicated above, as the Board is granting the Veteran's claim any failure to fully on the part of VA to fully comply with the duty to assist is rendered moot as to this claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board has the responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to make it clear that evidence which is sufficient to reopen a claim may not be sufficient to grant the claim under the standard of review which now must be applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit held that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim. 

The Justus presumption of credibility does not attach after a claim has been reopened.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 





Discussion of the merits of the claim

As detailed above in order to establish service connection for a claimed disability on a secondary basis, there must be:  (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with GERD.  See, e.g., the VA treatment records dated May 2007.

With respect to Wallin element (2), it is undisputed that the Veteran is currently service connected for bilateral ankle disabilities.

Turning to crucial Wallin element (3), the July 2000 letter, Dr. B.J.H. addressed the issue of medical nexus.  Specifically, Dr. B.J.H. stated, "I would suggest that we perhaps try him on some Vioxx at this time to see if this spares his stomach at all, as he has significant problems with...the Naprosyn that he has been on for so many years through the VA."

The Board finds the July 2000 opinion of Dr. B.J.H. to be probative as to the issue of medical nexus because the opinion appears to have been based upon examination of the Veteran, thorough review of the Veteran's treatment records, and consideration of the Veteran's entire history and current medical conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, the July 2000 letter of Dr. B.J.H. is consistent with the multiple VA treatment records with document the Veteran's complaints of stomach problems due to the Naprosyn which he was prescribed for his service-connected ankle disabilities.  See, e.g., the VA treatment records dated February 1993 and July 2000.

There is currently no medical opinion of record which contradicts Dr. B.J.H.'s July 2000 findings.  The Board recognizes that Dr. B.J.H.'s opinion does not contain the traditional language which is preferred in medical nexus opinions.  However, resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed stomach disability to include GERD is due to the medications prescribed for his service-connected bilateral ankle disabilities.  The benefit of the doubt rule is accordingly for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

As such, Wallin element (3), and thereby all three elements, has been satisfied.  In conclusion, for reasons and bases expressed above, the benefit sought on appeal is granted.

Because the Board has determined that service connection for stomach disability is warranted on a secondary basis, the Board need not adjudicate the Veteran's stomach disability claim on a direct basis as such analysis is rendered moot by the allowance.


ORDER

Entitlement to service connection for stomach disability to include GERD is granted.


REMAND

2.  Whether there is new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for bilateral foot disorder.

4.  Entitlement to service connection for bilateral leg disabilities, to include as secondary to service-connected bilateral ankle disabilities.
5.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected bilateral ankle disabilities.

6.  Entitlement to an increased rating for service-connected right ankle disability, currently evaluated 10 percent disabling.

7.  Entitlement to an increased rating for service-connected left ankle disability, currently evaluated 10 percent disabling.

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the other claims on appeal must be remanded for further development.

Reasons for remand

Service records

Select service treatment records from the Veteran's Oklahoma Army National Guard service have been associated with the claims folder.  However, the Veteran's complete service treatment records from his period of active duty service as well as the entire period of his National Guard service are not contained in the claims folder.  As the Veteran is asserting entitlement to service connection, these records are potentially relevant to the Veteran's claims.  Accordingly, the Board finds that the Veteran's complete Army National Guard of Oklahoma service records should be obtained for consideration in connection with the issues on appeal.  

Updated VA examination

The Veteran was most recently afforded a VA examination in November 2007 as to his service-connected bilateral ankle disabilities.  At the October 2010 Board hearing, the Veteran testified under oath that his ankle disabilities have significantly worsened since the November 2007 VA examination.  See the October 2010 Board hearing transcript, pgs. 4 and 15.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  Accordingly, the Board believes that a VA examination is needed to assess the Veteran's current bilateral ankle symptomatology.  

VA treatment records

Additionally, the Veteran testified that he continues to receive treatment for his service-connected bilateral ankle disabilities at the VA outpatient medical center in Tulsa.  See the October 2010 Board hearing transcript, pgs. 6-7.  The Board notes that the most recent VA treatment records contained in the claims folder are dated in May 2009.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.  

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from May 2009 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should contact the National Personnel Records Center and/or the Oklahoma National Guard and all other appropriate sources for service personnel and treatment records related to the Veteran's service in the Oklahoma National Guard.  All requests and responses, positive and negative, should be associated with the VA claims folder.

3. If additional service treatment records are obtained, to the extent available, VBA should return the Veteran's claims folder, along with a copy of this Remand, to the November 2007 VA examiner.  (If the November 2007 VA examiner is no longer available, a different VA medical professional with appropriate expertise should render the opinion).  The examiner should review the claims folder, including any newly added service treatment records, and provide an opinion with supporting rationale as to whether it is at least as likely as not that the Veteran's bilateral foot disorder to include bilateral plantar fasciitis was incurred in or aggravated by his military service.  In doing so, the examiner should address his November 2007 VA opinion that the bilateral plantar fasciitis "came out at the same time" as the in-service tibia fracture.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

4. After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic VA examination for the purpose of determining the nature and extent of his service-connected bilateral ankle disabilities.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the ankles in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the ankles.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the ankle disabilities on the Veteran's ability to work.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

5. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

6. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


